OFFICE   OF THE AITORNEY   GENERAL          OF TEXAS
                                     AUSTIN

a-  0. I*AWI(
mTommw--


        Honorable IL H. dritfln
        County Attorney
        Young county
        Graham, ‘Pox.66

        Dear Blrr
                          opinion Ro. O-l&U
                          Rat Docl~an      in8uiri0i
                               lrr40tth4       ~4udi
                               a oop~llott
                                        oonrolid
                  we 4r4 in rroelpt        0r
        1939, in which you rtate t
        in Young County 4oonsollda
        80lidat4a Bohool Mstrlot
        4pp0lnt4a 4e ll40t4d but
        time the board 0r tru
        trlot ha8 been oompo8
                                                          whether a failure to
                                                                Rerlred Clrll 8ta-
        tut40 0r um,                                          it of sohool taxes
        ror the abore me                                      8ohool dlatrlot.
                                                  vi1   Statute4   of 1985, pro-




                                 n laoh Or 8uoh dlstrlOt8.   Ths oounty
                                 not104 0r the date 0r 8uoh dleotlon8
                                r the order in some newapaprr publlahed
                In the OOunty for tw4nty (iSI)days prior to the date
                On rhloh 8uoh elsotlonr are ordered or by posting a
                notloe ot euoh eleotion in la o hOr the dl8triOt8 or by
                both aoh publloatlon and posted notlor. Th4 OOBURl8-
                8iOn4r8' OOUrt 8hall at it8 n4Xt m44tlng oanYa86 the
                return8 or suoh 414otlon and ii the rot48 oaat In eaoh
HOG. E. H. Grirrin, Page e.



     and all distrlcte 8hoR a majority In laoh dlrtrlct
     voting 84parately In raror 0r ruoh oonsolldatlon the
     00": ty-1 d4Ol.ar4the 8ohoo1 bi8triot.sOonrolidat-
     ed.
          At the time the rohool dl8triots were ooneolldated, the
statute oorltalnedthe 8-4 prOVisiOn although with Slightly dir-
rerent wordlog. Artiole Ml7 l/C, Complete Texas Statutes, 1920.
          Artlole 8808, Revised Civil Statutes of 19135,provides
that "The oounty board of rohoo1 trustees it it8 next meeting
arter suoh oon8olldatlon 0r rchool districts Is deolared, rhall
appoint a board cb 84V4n tru8tees far the ooneolideted distriOt.*
Provlalon Is al80 rmde ror the t4llll8 0r 0rflOe 0r raid tN8t448,
their 414otlon and illllng or raoanciee. Slmllar requlrrmnts
were oontalned In Artlole t817 1/4b, Complete Texas Statute8,
1920. ~844 al80 Aots 19300;U8t  Legislature, Fifth Called Se84ion,
p. Zle, Ch. 66, Seotion 5, appearing as Artiole 8774a, VernpIIcin18
Texss Civil Statutes, lQZ6, Pooket Part.
          Art1014 e814, ReYi8ed Civil Statutea   of 1925, provides
In part a8 r0110w8:
          Vaxlng and bonding pfnversas are provided for
     rlrewhere In the laws of this State are.hereby guaran-
     teed to ruoh oonsolldated dlstriote, * * **
          At the date or the oonsolldation of the dlstrlots In quer-
t&on, Artlole 2817 1/4(h), Complete T4Xa8 Statutes, lQZ0, provided:
         "It is hsreln expressly provided that taxing and
    bonding power8 as are provided for 4184where in the law8
    of this State are hereby guaranteed to the dlstrlot oon-
    solidatlng under the provisions ,oPthis Act, either oom-
    20: tfhool dlstrlote.or lndepsndent 8OhOO1 districts,

          Artlole Z704, Revleed Civil Statutes of 19Z5, oontain8
the following provision:
          *The Commissioners* court tor the aommon sohool
     distriota in it8 oounty and the di8triot 8OhOO1 truetees
     ror the lndependent~dletrlots lnoorporated ror 8ohool
     purposes only bhall have power to levy and oauee to be
     oollooted the.annual taxes and to Issue the bonds hsre-
     In authorized subjsot to the following provlslons:n
HOG. 35.E. twrrin,      Page 3.


          It will be noted that under Artlole    2806 the Commls-
slonere’ Court oanvasaea the returns of the election     and declares
the eohool distrlote   ooneolldated  baaed upon the result of euch
election.  Thereafter the.-oounty board or e.ohool trustees   In
oompllanoe with Article   2800 appoints a board composed of seven
trustees.  It was held in our opinion No. O-1229, addressed to
the Hon. Loule T. Holland, County Attorney, Montague County,
that :
               RThe oonsolldatlon of school di8triots  b4COm48
        srrectlve   upon the oanvaaa of the election  and deolara-
        tlon of the result by the CommlssionersV Court as
        provided In Artiole 2806.    Bland vs. Orangerisld In-
        tlpendant Sohool DistriOt   (T.C.A.1929) 24 6.1. (26)
           .0
            The oon8olldatlon    having been orreoted by the do-
olaratlon   or the oommlee.lonersl oourt alter the canva88 or the
election   returns and the taxing power being lodged In the oom-
miseioner81 oourt and not In the looal board or txu6tee8 for
oommon rohool diBtriOt8,      it Is our opinion that the raiiw4
of the oounty board of rch001 trustees       to appoint the proper
number or trustees for the newly rormed oonsolldated       oommon
echo01 biatrlot   would not Invalidate    a tax levy made ror such
district   ae provided by law.
                                         Yours very truly
                                    ATTORNEY G-         OF TEXAS


                                    BY
                                              Cecil   C'8%,"""!k
                                                       h3lstant
ccctm

APPROVEDCCT 10, 1939         (STAMPED) Approved
                                       Opinion Committee
Robert E. Kepke                        By: B.W.B. ,Ohalrman
ACTINGATTORNEY GENERALOF TEXAS